Citation Nr: 1712474	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-22 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1969 to July 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO continued the 50 percent rating for PTSD.  In October 2011, the Veteran filed a written statement regarding his PTSD, which the RO accepted as a notice of disagreement (NOD) with the July 2011 rating decision.  In June 2012, the RO issued a statement of the case (SOC) addressing entitlement to a rating higher than 50 percent.  In August 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), thereby perfecting an appeal as to the matter of entitlement to a disability rating in excess of 50 percent for PTSD. 

The Board notes that the Veteran filed a February 2010 statement disagreeing with the initially assigned 30 percent rating for PTSD in the November 2009 RO decision.  The RO did not construe his statement as a NOD.  Review of the February 2010 statement does not reflect desire for appellate review, but rather a request that the RO reconsider the initially assigned rating.  38 C.F.R. § 20.201.  The RO did so in a March 2010 rating decision that awarded an increased 50 percent rating for PTSD.  The Veteran did not file a NOD to the March 2010 rating decision, nor did he submit new and material evidence within the remainder of the claims period.  Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  For these reasons, the issue on appeal originates from the May 2011 claim and corresponding July 2011 rating decision, and it is properly characterized as an increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

In November 2014, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge.  Unfortunately, a written transcript of the hearing was unable to be produced due to audio malfunctions in the Digital Audio Recording System.  In December 2014, the Board sent the Veteran a letter advising him that he was entitled to a new Board hearing.  The letter requested that the Veteran indicate whether he desired a new hearing within 30 days of the date of the letter and, if not, the Board would assume he did not want a new hearing and proceed accordingly.  In January 2015, the Veteran responded that he did not desire an additional hearing. 

In February 2015, the Board remanded the claim on appeal for additional development.  After accomplishing further action, the agency of original jurisdiction continued to deny the claim (as reflected in a May 2016 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration. 

As regards the matter of representation, the Board notes that, in July 2012, the Veteran indicated that he wished to be represented by Colin Kemmerly, an attorney associated with the law firm of Goldberg and Clausen, P.C.  See July 2012 VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative.  In October 2014, the Veteran changed his representative to Ashley Brooke Thomas, another attorney associated with Goldberg and Clausen, P.C.  See October 2014 VA Form 21-22a.  Attorney Thomas is accredited to represent Veterans before VA, and the Board recognizes the change in representation.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. For the entirety of the period for consideration in this appeal (from May 10, 2010, or one year prior to the filing of the claim for increase), the Veteran's PTSD symptoms have included anxiety, depressed mood, suspiciousness, sleep impairment, anger and irritability, mildly impaired memory, loss of interest in activities, difficulty concentrating, disturbance of mood, and social isolation; collectively, these symptoms are of the type and extent, frequency or severity (as appropriate) that are indicative of no more than occupational and social impairment with reduced reliability and productivity.

3.  The schedular criteria are adequate to rate the Veteran's service-connected PTSD at all pertinent points, and no claim of unemployability due solely to this disability has been raised.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a substantially complete application for benefits is received, notice provisions  under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004);  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  See Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

Prior to the rating decision on appeal, a July 2011 letter notified the Veteran  of the evidence not of record that was needed  to substantiate his claim for increase..  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with  requisite notice of how VA assigns rating and effective dates, as well as the type of information that impacts  those determinations.  The Board finds that this letter meets the VCAA content and timing of notice requirements..

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's VA and private treatment records, as well as the reports of July 2011, May 2012, November 2013 and May 2016 VA psychiatric examinations.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his attorney on his behalf.  The Board finds that no further action on the claim, prior to appellate consideration, is required.
As for the February 2015 remand, the Board finds that the AOJ has substantially complied with the prior remand directives, to the extent possible, and .  See Stegall v. West, 11 Vet. App. 268  1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that further remand not necessary under Stegall where the Board's remand instructions were substantially complied with).  

Pursuant to the remand, the Veteran's VA treatment records through January 2016 were associated with the claims file.  Although, via letter, the AOJ invited the Veteran to provide ,or provide additional information  and any necessary authorization, pertaining to any other records, to particularly include pertaining to private treatment, the Veteran did not respond.  Also, the Veteran was re-examined in May 2016 for purposes of assessing the severity of his service-connected PTSD.  The May 2016 VA examination and addendum were substantially responsive to the remand instructions.  Furthermore, as directed, after receipt of the additional evidence, the AOJ adjudicated the claim, as reflected in the SSOC.   

As for outstanding records, the Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, and that records pertaining to the award of those benefits are not of record.  However, evidence of record indicates the SSA disability benefits pertain to a nonservice-connected back disability.  See November 2013 VA examination report.  The Veteran has not identified any SSA disability benefit records that he desires to be considered, and the record does not indicate the existence of relevant SSA disability benefit records.  The evidence shows that the Veteran receives his psychiatric care through VA and a comprehensive report of all VA psychiatric treatment during and prior to the claims period is of record.  Thus, in this case, additional development to obtain SSA disability records is not necessary since there is no reasonable possibility that these records would substantiate the claim.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).

The representative has argued that the May 2016 VA examination is inadequate.  See January 2017 statement.  Review of the May 2016 VA examination report with addendum shows that the VA examiner is qualified as a psychologist.  He confirmed review of the electronic claims folder and noted the pertinent social, occupational and psychiatric treatment histories.  He conducted a contemporaneous mental status examination.  He detailed how the Veteran's self-endorsed symptoms met the PTSD diagnostic criteria.  In the addendum, he provided a multi-axial diagnosis and identified the symptoms attributable to PTSD.  

Nonetheless, the Veteran's representative has argued that the unfavorable determinations regarding the differentiation of symptoms and severity of PTSD symptoms are not adequately explained by the VA examiner and are inconsistent with clinical records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  The May 2016 VA examination report and addendum must also be considered in the context of its purpose to assess current PTSD symptoms, previous medical opinions that PTSD symptoms were a lesser factor in the overall psychiatric disability picture, and the overall improvement in psychiatric symptoms demonstrated in 2015 and January 2016 VA clinical records.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  It is reasonable to assume the May 2016 VA examiner agreed with the prior July 2011, May 2012 and November 2013 VA examiners' assessments that PTSD symptoms due to the in-service stressor were a lesser factor, and that nonservice-connected depression and obsessive compulsive disorder were larger factors in the Veteran's overall psychiatric disability picture based upon his particular medical history.  Id.  

Review of the VA clinical records dated  throughout 2015 and from January 2016 indicate that the Veteran had stable, well-controlled psychiatric symptoms without any reference to new or worsening symptoms.  See VA mental health (MH) records dated in January 2016, July 2015, and January 2015.  These clinical reports are generally consistent with the May 2016 VA examiner's conclusions that PTSD symptoms are limited and properly characterized as mild.  While a lower global assessment function (GAF) is noted in the 2015 and 2016 clinical records, the sensible inference from a longitudinal review of the record is that such score was based upon prior assessments and had not been reexamined in light of the current severity of symptoms.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (VA adjudicators may properly consider facial plausibility and consistency with other evidence); see generally VA MH records from May 2006 to January 2016.  For these reasons, the Board does not consider the findings to be supported by an inadequate rationale or inconsistent with the clinical records.  Id.; Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  Consequently, the Board finds that the  representative's objections do not warrant an additional examination.  Id.
 
In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim on appeal.  Therefore, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim,  at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc. , 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of a disability for any increased rating claim, the Board must consider the applicability of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be warranted.  

The rating for the Veteran's PTSD has been assigned under Diagnostic Code 9411. However, the actual criteria for rating psychiatric disabilities, other than eating disorders, are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

To warrant the next higher, 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board notes, parenthetically, that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5) which, among other things, eliminates GAF scores.  However, the changes do not apply to claims, such as this one, that were initially certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date); June 2014 VA Form 8.

In his May 2011 claim for increase, the Veteran requested a rating in excess of 50 percent for PTSD.  He stated that he had short term memory loss, severe depression, anxiety, nightmares and angry outbursts.  His symptoms were progressive in severity.  He had side effects from Paxil and the treating clinician decreased the dosage by half.  His new clinician discontinued part of his medication regimen due to side effects and his psychological symptoms persisted.  He reported that his marriage and family were significantly affected by his PTSD symptoms.  His wife feared his sleep activity and labile moods.  He had to restrict visiting with his children and grandchildren due to his inability to withstand crowds or large gatherings.

In July 2011, the Veteran was afforded a VA PTSD examination; the examiner noted review of the claims file.  Currently, the Veteran was treated with anti-depressant and anti-anxiety medications.  He was married and had recently reconciled with his wife following a period of separation.  He described an "okay" relationship with his wife and children, noting that he did not see his children often.  He stated that he occasionally socialized with his brother-in-law at home, but otherwise had limited social contacts.  He identified his leisure activity as watching TV.  He denied any history for suicide attempts, violence, alcohol abuse or other substance abuse.  Psychological examination showed the Veteran to present as clean and casually dressed.  His psychomotor activity was unremarkable.  Speech was clear and coherent.  The Veteran demonstrated a cooperative and attentive attitude toward examiner.  He expressed a constricted affect.  Mood was described as currently okay with low mood periods.  The Veteran had intact attention and was fully oriented to person, time and place.  Thought process and content were unremarkable.  The Veteran stated that he had about 8 hours of sleep with medication, but had difficulty staying asleep without medication.  The examiner reported that hallucinations, inappropriate behaviors, obsessive/ ritualistic behaviors, panic attacks, homicidal/ suicidal thoughts were not found.  She assessed the Veteran's impulse control as good and stated that there were no problems with activities of daily living.  Remote memory was assessed as normal and recent and immediate memory was mildly impaired.  The examiner explained that the Veteran was easily able to provide historical information, but had slight difficulty with contemporaneous memory tests.  

As for PTSD symptoms, the examiner noted recurrent and intrusive recollections of the event, markedly diminished interest in significant activities, detachments and numbness, restricted range of affect, irritability, concentration difficulties and exaggerated startle response.  Concerning the frequency, severity and duration of these symptoms, the Veteran had them on a weekly to daily basis with a mild severity.  The examiner commented that the Veteran did not mention reexperiencing when repeatedly asked to describe his symptoms, but endorsed intrusive memories upon prompting.  The examiner cited VA treatment records for this determination.  She stated that the reexperiencing symptoms, if present, do not appear to be frequent or significantly distressing.  The Veteran attributed anhedonia, irritability, isolative behaviors, crowd induced anxiety to the military stressor (witnessing an aircraft crash).  He had worked until 1995 in warehouse labor and left work due to a back disability.  

The examiner diagnosed major depressive disorder (MDD), recurrent and PTSD, mild, as a historical diagnosis.  She listed a GAF of 63.  She summarized that the Veteran did not report a significant change in symptoms since the April 2009 examination.  The May 2009 diagnosis was limited to MDD.  The examiner agreed with the assessment that MDD was the primary problem.  She stated that the Veteran did not report enough symptoms in terms of number and severity to support a PTSD diagnosis.  However, the treating clinicians continued to assign and treat him for PTSD, so she continued the PTSD diagnosis by history.  However, she stated that the PTSD symptoms were very mild in terms of impact on current functioning.  She concluded that the symptomatology was fairly consistent with the prior examination, but somewhat of an improvement is noted.  She cited improvements of sleep and labile mood with medication.  She stated the GAF for MDD was 60 and for PTSD is 70-75.  As for the effect of PTSD on occupational and social functioning, she reported that the PTSD symptoms were controlled by continuous medication.  

In his September 2011 NOD, the Veteran reported that his PTSD symptoms met the 70 percent rating criteria for PTSD.  He stated the he continued to have significant depression even with medication, impaired impulse control, irritability and difficulty adapting to stressful circumstances and maintaining effective relationships.  He believed his PTSD symptoms negatively affected his marriage and family life.  His wife feared his disruptive sleep and labile moods.  He had limited visitation with his children and grandchildren due to his inability to be in large gatherings.  Simply going to the grocery store triggered tremors and excessive sweating.  He had developed anhedonia and lost touch with many family and friends.  He had been through several mediation regimens with some temporary improvements, but the symptoms remained.  

VA mental health (MH) records from February 2012 reflect that the Veteran regularly consumed alcohol for the medicinal effect.  He stated that he had 3 or 4 drinks per night.  He complained that he fared poorly in crowds and specifically noted bruxism.  Mental status examination (MSE) showed the Veteran to be cooperative and articulate.  He was appropriately dressed and exhibited good hygiene.  Although he had some irregular hand tremors, no posturing or abnormal movements were observed.  Illusions or hallucinations were not evident.  However, the Veteran had an anxious mood and avoidant behaviors.  Affect was mildly constricted.  Although he did not have current suicide ideation, he had a prior transitory episode of it.  He denied any suicide attempts or sensations of overwhelming hopelessness or helplessness.  The assessment reflected that the Veteran had obsessive compulsive disorder (OCD) and MDD that was responsive to medications.  The clinician also commented that the Veteran was a "classic PTSD Veteran" whose experience of responding to a crashed helicopter caused "nightmares of the tragedy and PTSD."  He recommended reinstating the medication dosage that was previously effective.  The Axis I diagnoses were listed as PTSD, dyssomnia, and substance abuse with an Axis II diagnosis of OCD.  The Axis IV diagnosis was listed as mild.  The Axis V diagnosis was listed as 50.  The clinician commented that the Veteran was relatively passive and seemed unable to initiate an in depth discussion of his needs.    

In May 2012, the Veteran was afforded a VA PTSD examination; the examiner noted review of the claims file.  The examiner identified PTSD and recurrent MDD as the applicable diagnoses.  She listed a GAF of 62.  She reported that it was possible to differentiate the symptoms of the psychiatric diagnoses above.  She explained that the reexperiencing symptoms are due to mild PTSD.  However, his depressed mood, isolation, anhedonia, low self-esteem and occasional suicide ideation was attributable to MDD.  His irritability and anxiety was likely a combination of PTSD and MDD.  The examiner characterized the occupational and social impairment with reduced reliability and productivity.  She commented that the MDD accounts for the greatest level of impairment while PTSD accounts for impairment due to mild or transient symptoms, which decrease efficiency only during periods of significant stress.  

Clinical findings reflected review of VA treatment records.  The Veteran continued to live with his wife and described their marriage as okay.  He reported getting along with his children and grandchildren, but noted that he did not see them often.  He denied involvement in any recreational or social activities.  He had not worked since 1995.  Since his July 2011 VA PTSD examination, he had only one psychiatry visit for medication maintenance.  He denied any legal or substance abuse history.  He continued to consume alcohol at a rate of at least one and often more drinks per day.  The Veteran endorsed PTSD symptoms for each required criterion; however, the examiner determined that the self-endorsed PTSD symptoms did not cause clinically significant distress or impairment in function.  The examiner listed symptoms of depressed mood, anxiety, mild memory loss (forgetting names, directions or recent events), disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, and suicide ideation.  The examiner recounted the Veteran's report of social isolation, low moods, life-long irritability, anxiety and occasional suicide ideation.  She did not believe the Veteran had a significant change in overall symptoms since the last VA examination in July 2011.  She reiterated that MDD is the primary problem and reported that the Veteran did not report enough symptoms in terms of number or severity to support a PTSD diagnosis.  She noted that the VA clinicians continued to assign and treat him for PTSD, so she continued to the diagnosis by history, but believed the symptoms were very mild.  She cited his failure to mention any re-experiencing when repeatedly asked to describe his symptoms.  She stated that the re-experiencing symptoms did not appear to be frequent or significantly distressing.  She listed GAF for MDD as 55-60 and PTSD 70-75.  She reported that the diagnosis and opinions were based upon the DSM-IV criteria, review of the medical records and clinical interview.  

VA MH records from June 2012 reflect that the Veteran reduced his alcohol consumption and had less irritability.  He continued to practice avoidant behavior to prevent any relapse.  He reported a low mood.  The examiner noted the in-service helicopter crash stressor.  MSE, assessment and diagnoses were substantially similar to the findings recorded in February 2012.  The examiner commented that the Veteran refused to change paroxetine and noted neurological disturbances with previous medications.  Bupropion was added.  The Veteran was not interested in a referral for substance abuse treatment.  

September 2012 VA MH records reflect that the Veteran had a period of severe anhedonia at the end of June.  The clinician commented that the Veteran is less depressed now, but that may be due to his active caregiving for his mother who recently had a stroke.  The Veteran recounted that he found the name of the soldier who was killed in the airplane accident on the Vietnam Memorial Wall while it was in Mobile, Alabama.  It was distressing.  The examiner noted that  the Veteran's alcohol consumption improved, and that MSE, assessment and diagnoses were substantially similar to the findings recorded in February 2012 and June 2012.

January 2013 VA MH records show that the Veteran had stable symptoms.  He was seen by a different clinician.  He continued to have depression and crowd induced anxiety.  However, his alcohol consumption improved somewhat.  He continued to use alcohol, but noted periods when he did not use it.  An imminent risk screen was completed.  The Veteran endorsed feelings of hopelessness about the future and passive suicide ideations.   Mental status examination was substantially similar to the findings recorded in February 2012 and June 2012.  Specifically, the Veteran reported activities of yard work and watching television.  He seldom socialized.  He went to the store every couple of weeks in the morning.  He could not go anywhere at night.  His wife partially understood.  Sleep was usually good, but occasionally he had nightmares.  He reported repetitive activities of checking mail, brushing teeth and reviewing his check book.  The clinician encouraged therapy.  The trauma screen was notable for intrusive thoughts, nightmares, psychological distress, reactivity and avoidance of event triggers, marked diminished interest in activities, social isolation, emotional numbness, sleep disturbances, irritability, poor concentration, hypervigilance and exaggerated startle response.  The clinician reported that the symptoms persisted for more than a month and were indicative of clinically significant distress.  The Veteran also endorsed significant symptoms for anxiety, fatigue, concentration, and irritability.  The examiner listed Axis I diagnoses of PTSD, alcohol abuse and OCD.  Axis V was listed as 50.

July 2013 VA MH records reflect that the Veteran had another consultation with the January 2013 clinician.  He used his medication as prescribed with fair results.  He described his general function as fair to medium.  He was recently upset over his cousin's death and alluded to passive suicide ideation.  He continued to consume alcohol.  MSE, assessment and diagnoses were substantially similar to the findings recorded to January 2013 reports and those prior to it.  Similar to January 2013, the Veteran indicated passive suicide ideations on the imminent risk screen.  The assessment and diagnoses were substantially similar to that detailed in the January 2013 records.  

In November 2013, the Veteran was afforded another VA PTSD examination.  The examiner listed diagnoses of MDD, moderate, recurrent and PTSD.  She commented that testing with trauma symptom inventory indicated very mild symptoms.  She assigned a PTSD GAF of 65 for mild symptoms and a MDD GAF of 55 for moderate symptoms.  She stated that the symptoms overlapped and it was not possible to distinguish the symptoms.  She characterized the overall occupational and social impairment due to mild or transient symptoms.  Although the PTSD and MDD symptoms overlapped, the examiner noted that there was much more impairment attributable to MDD.  By contrast, she opined his PTSD symptoms were mild.  She was not able to review the claims folder; rather she considered Computerized Patient Record System (CPRS) records, Trauma Symptoms Inventory, and Beck Depression Inventory.  Since the June 2012 VA examination, the Veteran reported similar domestic status.  He continued to live with his wife, perform yard work and watch television.  He socialized with his brother-in-law.  He avoided crowds and had done so for the past 20 years or so.  He recalled that his father was physically abusive.  He had friends in high school and played football.  He received SSA disability benefit due to back disability.  

The November 2013 VA examiner reviewed the clinical records since June 2012.  The Veteran endorsed current symptoms of depressed mood, irritability, and nightmares with a frequency of twice a month, restlessness and crowd avoidance.  He said his nightmares concerned the helicopter crash.  He had exaggerated startle reflex.  He had a low mood with a flat and withdrawn affect.  He had a history of passive suicide ideation.  The examiner reported that the MSE was otherwise unremarkable.  She administered the Trauma Symptoms Inventory and received valid results that support a PTSD diagnosis with very mild symptoms.  Beck Depression Inventory showed a severe level of symptoms.  The examiner noted that the clinical records included additional diagnoses of OCD, alcohol abuse, dyssomnia and psychotic disorder.  She commented the Veteran endorsed mild symptoms of compulsion and suggested the psychotic disorder was for mild visual hallucination only.  Since the last examination, the Veteran reported that his alcohol use greatly decreased.  The Veteran recalled the military stressor as a helicopter crash in North Carolina in 1972 or 1973.  He was on the rescue crew and witnessed severe injuries that resulted in four fatalities out of the five people on board.  The examiner detailed how the reported symptoms met the PTSD criterions.  She stated that the depressed mood, anxiety and chronic sleep impairment were associated with the diagnoses.  She explained that these symptoms were part of PTSD and related to the military stressor.  

December 2013 VA MH records reflect that the Veteran's medication adjustment was helpful.  Specifically, he had a little more energy and had been able to participate in hunting.  His alcohol consumption continued to be significantly decreased.  MSE was notable for low mood and dysthymic affect.  Similar to July and January 2013, the Veteran indicated passive suicide ideations on the imminent risk screen.  The assessment and diagnoses were substantially similar to those detailed in the January and July 2013 records.  

July 2014 MH records indicate the Veteran's symptoms had noticeably improved.  He stated that he had been doing well and described his medication as helpful.  He did not have any concerns.  MSE was notable for good mood and stable, euthymic affect.  The suicide risk screen was entirely negative.  In the assessment, the Veteran reported new activities, including dining out, regularly visiting with brother-in-law, and attending monthly American Legion meetings.  The assessment and diagnoses were substantially similar to that detailed in the 2013 MH records.  

October 2014 MH records reflect that the Veteran wanted documentation for benefits.  He stated that he continued to use his medication with good results.  He had some dreams and referred to anhedonia.  He reported that visiting the store was stressful and he used alcohol to alleviate his stress.  However, his alcohol consumption was not as great as it had been in the past.  MSE was notable for apathetic mood and dysthymic affect.  The suicide risk indicated return of passive suicide ideation.  In the assessment, the examiner noted limited outside activities.  The Veteran reported fair sleep, but continued to have dreams about the military stressor.  The diagnoses were same as listed in prior MH records, but the clinician lowered the GAF score to 45. 

From the October 2014 visit, the treating clinician completed the Mental Residual Functional Capacity Questionnaire as requested by the Veteran.  It concerned the claimant's ability to perform each activity on a sustained basis in a routine work setting.  It instructed the clinician to characterize the impaired functioning in terms of none, mild, moderate, marked or extreme impairment for each activity.  The clinician provided the following responses: activity of daily living, moderate; difficulty maintaining social function, marked; deficiencies of concentration resulting in failure to complete tasks in a timely or appropriate manner, constant; expected episodes of decompensation in work or work-like setting, 4 or more; understand, carry out and remember instructions, marked; respond appropriately to supervision, moderate; respond appropriately to co-workers, none; respond appropriately to customary work pressures, none; perform simple and repetitive tasks, marked; complete work related activities in a normal workday or workweek, none.  She indicated the symptoms were expected to last longer than twelve months and that substance abuse was not a material factor.  

January 2015 MH records show that the Veteran had an improvement in symptoms compared to most recent consultation.  He described his general function as pretty good and did not have any significant issues.  He noted that he did not celebrate the holidays with his children or grandchildren.  He stayed at home with his wife.  He stated that he had seldom alcohol use.  MSE was notable for good mood and euthymic, stable affect.  The suicide risk screen was entirely negative.  In the assessment, the clinician stated that the Veteran had the same routine and did not leave his home without a specific goal.  He did not have any hobbies.  The diagnoses were the same as previously listed.  The clinician raised the GAF score to 50.
 
July 2015 MH records show that the Veteran again reported his general function as pretty good.  He decreased his medications to once per day with success.  He maintained that his alcohol use had significantly decreased.  MSE was notable for an anxious affect, but otherwise substantially similar to the January 2015 MSE, including a good mood.  The suicide risk screen was entirely negative.  In the assessment, the clinician stated that the Veteran had been limited by vertigo, but was interested in being more active now that his ear was treated.  He described his sleep as real good and stated that he had not had any recent nightmares.  The clinician continued the previously listed diagnoses and raised the GAF score to 50.
 
January 2016 MH records reflect the Veteran again reported his general function as pretty good.  He denied any significant issues.  His alcohol use continued to be curtailed.  MSE was notable for a good mood and euthymic, stable affect.  The suicide risk screen was entirely negative.  In the assessment, the clinician stated that the Veteran had been hunting, but switched to walking due to personal preference.  He still did not go out often.  Occasionally, someone would visit his home.  He described his sleep as pretty good.  However, he had dreams about the aircraft crash about three times per week.  The clinician maintained the previously listed diagnoses and the GAF score of 50.  

In May 2016, the Veteran was afforded a VA PTSD examination; the examiner noted review of the electronic claims file.  He identified diagnoses of PTSD and OCD.  He commented that both diagnoses were made based exclusively upon VA medical records.  The relationship between the diagnoses was unclear and could not be determined without resort to speculation.  He stated that it was possible to differentiate the symptoms and indicated he only considered PTSD symptoms in his report.  He characterized the current level of occupational and social functioning due to PTSD symptoms as not causing clinically significant impairment in occupational and social function.  Currently, the Veteran had been married for 10 years and it was going okay.  He had two adult children and described their relationship as fine.  He indicated that he had a close relationship with his sister and that he got along with people outside of his family.  He stated that he worked in a warehouse for many years and could no longer do so due to his back disability.  He maintained his mediation regimen.  MSE showed the Veteran presented well groomed.  He was alert and fully oriented.  His speech was normal in rate, tone and syntax.  Thought content and process was unremarkable.  Mood was mildly anxious with a generally constricted affect.  No evidence of psychosis was found.  The Veteran denied any suicide or homicide ideations.  There was no observable impairment in attention, concentration or memory.  

The examiner administered the PCL-5.  The Veteran endorsed the following symptoms as of at least a moderate severity over the past month for all PTSD criterions.  However, the examiner declined to attribute any clinically significant symptoms to PTSD.  He stated that the available records, clinical interview, psychological test results do not provide a reliable indication that the symptoms of mental disorder the Veteran experiences cause clinically significant social and occupational impairment.  

In the addendum, the examiner listed Axis I diagnoses of PTSD and OCD.  He listed a GAF of 70 for mild symptoms.  He did not believe there was any change in the PTSD symptoms since May 2010.  He determined that the Veteran experienced anxiety and chronic sleep impairment due to PTSD and anxiety due to OCD.  

The Veteran contends that a rating in excess of 50 percent is warranted for service-connected PTSD.  As explained below, the Board finds that the preponderance of the evidence is against the claim, and it must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  

The Veteran presents a complex psychiatric disability picture with varying diagnoses and symptom severity.  Pertinent to the current claim,  he has been diagnosed with  MDD and his symptoms noticeably improved in 2015.  VA examiners have opined that MDD has produced separate manifestations in either symptoms or symptom severity that are distinguishable from service-connected PTSD.  See July 2011, May 2012, November 2013 and May 2016 VA examination reports.  

In determining whether psychological symptoms produce separate manifestations, the benefit-of-the-doubt rule must be applied.  Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when it is not possible to separate symptoms due to non service-connected disability, symptoms must be attributed to service-connected disability).  However, where symptoms attributable to service-connected and non- service-connected disabilities are clearly separable, only service-connected symptoms may be considered for compensation purposes.  Id.  

The issue of whether psychological symptoms are attributable to separate and distinct diagnoses is a complex medical question.  While the Veteran is certainly competent to report his symptoms, along with their severity and duration, he is not competent to attribute them to a particular diagnosis due to his lack of medical expertise.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Competent medical evidence is required.  38 C.F.R. § 3.159(a)(1).  The VA examiner conducting the July 2011 and May 2012 VA examinations is qualified as a psychologist.  She indicated that the PTSD and MDD symptoms were separable based upon consideration of the DSM-IV criteria, review of the treatment records and clinical interview.  Meanwhile, the November 2013 VA examiner is also qualified as a psychologist.  She expressed her belief that the PTSD and MDD symptoms overlapped, but that the severity of symptoms attributable to PTSD was mild or of a significantly lesser degree than MDD.  She cited the review of the clinical records and quantitative testing results for both PTSD and MDD.  

As for the treating VA clinicians' reports found within VA MH records from 2012 to 2016, the Board finds these reports probative medical evidence as to the Veteran's overall psychiatric disability picture to include non service-connected diagnosis.  However, the VA MH visits appear to focus on medication management and heavily relied upon the Veteran's contemporaneous symptom descriptions.  They do not include any PTSD quantitative testing to precisely delineate his PTSD symptoms and their severity, or otherwise include a critical, longitudinal review of his entire medical and psychological history.  For these reasons, the Board does not consider the 2012 to 2016 VA MH clinical reports persuasive to show that a majority of the overall psychological symptoms are attributable to service-connected PTSD or otherwise challenge the above VA examiners' determination.  Caluza, 7 Vet. App. at 510-511.  

Consequently, the Board finds the determination that a lesser portion of the general psychiatric symptom severity is attributable to PTSD to be the most probative assessment.  Id.  Such determination is supported by the two separate VA examiners with doctorate level qualifications that authored the July 2011, May 2012 and November 2013 VA examination reports.  Their determination is based upon a detailed, longitudinal review of the clinical records, clinical interview and MSE.  The November 2013 report additionally reflects consideration of appropriate quantitative testing.  Consequently, in reviewing the psychological symptoms the Board will only apportion part of the psychiatric symptom severity to service-connected PTSD.  Id.; Mittleider, supra.

Pertinent to the current claim for increased rating, the Veteran's PTSD symptoms have generally consisted of irritability, avoidant behaviors, sleep disturbances, anxiety and depression, among other closely related symptoms.  However, the symptoms attributable to PTSD in terms of frequency, severity, and duration, have not approximated deficiencies in most areas of occupational and social function.  Id.; Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9411.  

In evaluating the claim for increase, the Board has considered the VA MH records from February 2012 to January 2016 with GAF scores indicative of severe symptoms.  These scores are facially suggestive of deficiencies in most areas of occupational and social function as a GAF score of 50 or less is indicative serious symptoms, including the inability to hold a job.  See DSM-IV.  However, as noted above, the assignment of a GAF is not dispositive.  See 38 C.F.R. § 4.126(a).  The Board must weigh it in the context of the entire record.  Id.; Caluza, 7 Vet. App. at 510-511.  In this case, it appears that the GAF scores in the VA MH records are carried over from prior clinical assessments and do not reflect contemporaneous re-evaluation.  For instance, VA MH records from 2015 indicate an appreciable improvement in the Veteran's reported symptoms, yet the GAF scores from this period were not materially adjusted.  Then, as discussed above, the most probative determination is that the service-connected PTSD accounts for a lesser degree of the frequency, severity and duration of the major psychological symptoms.  See July 2011, May 2012 and November 2013 VA examination reports.  In addition, the GAF scores listed in clinical records must also be considered with the GAF scores assigned by the VA examiners in July 2011, May 2012, November 2013 and May 2016 VA examination reports.  The VA examiners assigned appreciably higher GAF scores that were premised upon contemporaneous clinical evaluation and their best estimate of exclusive impairment due to service-connected PTSD.  For these reasons, the Board does not find the GAF scores assigned by treating clinicians to be persuasive evidence of occupational and social impairment with deficiencies in most areas of function.  Id. 

As for occupational impairment, the Veteran has reported that he has not worked in many years due to a back disability.  He does not indicate, nor does the record in any way suggest that he has tried to return to work.  The frequency, severity, and duration of the PTSD symptoms detailed in the clinical records and VA examination records indicate that the Veteran would have difficulty with any work environment involving large crowds or significant social contact, but may be functional or relatively non-impaired in an isolated environment.  These reports weigh against a finding of overall deficiency in occupational function exclusively due to PTSD symptoms.  Caluza, 7 Vet. App. at 510-511.  

The Board has considered the October 2014 Mental Residual Functional Capacity Questionnaire in assessing occupational function.  It was completed by the then-treating clinician and suggested overall marked occupational impairment due to psychiatric symptoms.  As noted above, the severity of psychological symptoms is only partially attributable to PTSD.  The report makes no distinction between the psychiatric diagnoses and does not account for the highly probative reports above that the PTSD symptom severity is mild.  See July 2011, May 2012 and November 2013 VA examination reports.  For these reasons, the Board does not consider the October 2014 Mental Residual Functional Capacity Questionnaire probative to show overall deficiencies in occupational function due to service-connected PTSD symptoms.  Caluza, 7 Vet. App. at 510-511.  

With respect to social impairment, the Veteran has been married, with a prior period of separation, and is in contact with his adult children and grandchildren.  These reports facially imply a greater degree of social functioning than deficiencies in most areas of social function under the rating criteria and weigh against the claim.  38 C.F.R. § 4.130.  His isolative behaviors preclude many typical social activities and impede close friendships.  Undoubtedly, the Veteran's psychiatric symptoms have contributed to relationship difficulties with his spouse.  They have had conflicts due to his low mood, uncontrolled movement during sleep, and isolative and avoidant behaviors.  However, the PTSD symptoms have not been of a severity to cause legal difficulties or instances of significant loss of impulse control.  The Board notes the report about passive suicide ideations.  Nonetheless, such reports must be considered in the context of the entire record, to specifically include non service-connected MDD accounting for a greater portion of the symptom severity and peaceful domestic relationships.  Review of the VA MH records from 2015 indicate that the Veteran made notable improvements in social function.  The May 2016 VA examination report further corroborates such a finding.  Overall, the above record does not suggest that the frequency, severity and duration of the Veteran's PTSD symptoms approximate deficiencies in most areas of social function at any time during the claims period.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9411. 

The Board also notes that both the July 2011, May 2012, November 2013 and May 2016 VA examiners expressed opinions specifically weighing against a finding of deficiencies in most areas of occupational and social function due to PTSD symptoms.  They are mental health professionals and familiar with VA's rating criteria.  They reached their conclusions based upon a longitudinal review of the record and clinical observation.  Consequently, the Board considers their reports highly probative and to further weigh against a finding of deficiencies in most areas of occupational and social function.  Caluza, 7 Vet. App. at 506 (1995); see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (VA may assign more probative value to competent medical evidence over duly considered lay statements). 

For the reasons stated above, the Board finds that the Veteran's overall PTSD symptomatology picture has not approximated the level of disability contemplated in the next higher, 70 percent rating at any time pertinent to the current claim on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130.  

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no pertinent point has the Veteran's service-connected PTSD reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See also Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 8 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra. 

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.  Id.

As explained above, the Board finds that the symptoms associated with the Veteran's PTSD are all contemplated by the appropriate rating criteria under the General Rating Formula. Specifically, the General Rating Formula provides compensation based upon the extent to which all psychiatric symptoms result in social and occupational impairment.  The criteria in the General Rating Formula include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed; notably, the Veteran has not manifested any symptomatology associated with PTSD that falls outside the scope of the applicable criteria.. Hence, the schedular criteria are adequate to evaluate the Veteran's disability at all pertinent points.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  The Veteran's psychiatric disability is appropriately rated as a single disability and the evaluation of multiple service-connected disabilities is not currently at issue, thus, the holding of Johnson is inapposite here.

As a final point, the Board notes that the matter of a Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not worked during the course of the appeal.  He reported that he was last employed in 1995 as a fork lift operator.  See April 2008 TDIU claim; VA examination reports dated in July 2011, May 2012, November 2013 and May 2016.  However, the most consistent reports indicate that he retired due to a back disability.  Id.  There is no evidence or argument that, at any point pertinent to this claim, the service-connected PTSD under consideration actually or effectively rendered him unemployable.  As explained above, the most probative evidence indicates that a lesser portion of the Veteran's overall psychiatric disability picture is attributable to service-connected PTSD and such portion of PTSD induced symptoms are most accurately characterized as less than severe in their frequency, severity and duration.  Caluza, 7 Vet. App. at 506 (1995).  

Again, the Board has considered the October 2014 Mental Residual Functional Capacity Questionnaire completed by a treating clinician.  However, as explained above, the evaluation is limited in that it does not reconcile the conflicting evidence that a greater portion of the Veteran's psychological symptom severity is attributable to non service-connected psychiatric disabilities.  Id.; VA examination reports dated in July 2011, May 2012, November 2013 and May 2016.  To the extent, the Veteran asserts he is unemployable due to PTSD symptoms, the Board prefers the clinical assessments from multiple VA examiners due to their medical expertise and objective review.  Id.; see also King, 700 F.3d at 1345.

Under these circumstances, the Board finds that no claim of TDIU due to PTSD has been raised in conjunction with the current increased rating claim, and need not be addressed.

For all the forgoing reasons, the Board finds that the there is no basis for staged rating of the Veteran's PTSD, and that the claim for increased rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent for service-connected PTSD at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of a 50 percent rating for PTSD is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


